Citation Nr: 0921449	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-39 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Assignment of disability ratings for service-connected 
residuals of frostbite of the hands and feet, for the 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esquire


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1946 to November 1947 and in the United States 
Marine Corps from July 1950 to May 1951.  The Veteran died in 
January 2008.  The appellant is the Veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Procedural history

In a December 1951 rating decision, the RO [then located in 
Oklahoma City] denied the Veteran's claim of entitlement to 
service connection for frozen feet and hands.  The Veteran 
was informed of that decision and of his appeal rights by 
letter from the RO dated December 19, 1951.  He did not 
appeal.

In a June 2003 RO rating decision, service connection was 
granted for cold injury residuals, effective November 1, 
2002.  

In the July 2004 rating decision which forms the basis for 
this appeal, the RO denied the claim of CUE in the December 
1951 rating decision in failing to grant service connection 
for frozen feet and hands.  The Veteran perfected an appeal 
of that denial.

In December 2006, the Board dismissed the Veteran's claim of 
CUE in the December 1951 VA rating decision in failing to 
grant service connection for frozen feet and hands.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court).  While the appeal was pending at 
the Court, the Veteran died.  The Court granted a motion to 
substitute the appellant and continue the appeal.  See the 
Court's December 2008 memorandum decision, page 1.  

In December 2008, the Court reversed the Board's dismissal of 
the claim of CUE in the December 1951 VA rating decision and 
remanded the claim for the Board to assign an appropriate 
date for the award of service connection for frostbite of the 
hands and feet, appropriate disability rating(s), and 
effective date(s) for those disability rating(s).  

In May 12, 2009, the Board wrote a letter to the appellant's 
counsel and informed him that he had the opportunity to 
submit additional argument and/or evidence in support of the 
appellant's appeal before the Board proceeded with 
readjudication.  
The appellant's counsel responded via a brief dated May 15, 
2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Issues not on appeal

In its December 2006 decision, the Board dismissed a claim of 
CUE in the December 1951 VA rating decision in failing to 
assign a compensable rating for psychoneurosis.  In its 
December 2008 memorandum decision, the Court noted that the 
appellant's counsel explicitly stated that the issue of CUE 
in denying a compensable rating for psychoneurosis was not 
being appealed.  The Court determined that the claim was 
deemed to have been abandoned.  See Bucklinger v. Brown, 5 
Vet. App. 435, 436 (1993).  

In an August 2008 rating decision, the RO denied service 
connection for the cause of the Veteran's death and 
entitlement to Dependency and Indemnity Compensation benefits 
under 38 U.S.C.A. § 1318.  To the Board's knowledge, the 
appellant has not appealed these determinations.  Those 
issues are therefore not on appeal.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  On May 17, 1951, the Veteran separated from active 
service.

2.  On May 24, 1951, the Veteran filed a claim for service 
connection for residuals of frostbite of the hands and feet.  

3.  The objective clinical findings show that from May 18, 
1951 to October 31, 2002, the Veteran's service-connected 
residuals of frostbite of the hands and feet were clinically 
asymptomatic and were not manifested by chilblains on the 
upper and lower extremities.

4.  The objective clinical findings show that from January 
12, 1998 to October 31, 2002, the Veteran's service-connected 
residuals of frostbite of the hands were manifested by 
complaints of pain in both hands.

5.  The objective clinical findings show that from January 
12, 1998 to March 21, 2000, the Veteran's service-connected 
residuals of frostbite of the feet were manifested by 
complaints of pain and cold sensitivity in both feet.

6.  The objective clinical findings show that from March 22, 
2000 to October 31, 2002, the Veteran's service-connected 
residuals of frostbite of the feet were manifested by 
complaints of pain and cold sensitivity in both feet along 
with nail abnormalities and tissue loss.

CONCLUSIONS OF LAW

1.  The effective date of the grant of service connection for 
residuals of frostbite of the hands and feet is May 18, 1951.  
38 U.S.C.A. §§ 5110, 5121 (West 2002); 38 C.F.R. §§ 3.400, 
3.1000 (2008).

2.  The criteria for a disability rating of zero percent for 
the Veteran's residuals of frostbite of the hands and feet 
were met from May 18, 1951 to January 11, 1998.  38 U.S.C.A. 
§§ 1155, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.31, 4.104, 
Diagnostic Code 7122 (1997); 38 C.F.R. § 3.158 (1951).

3.  The criteria for disability ratings of 10 percent for the 
Veteran's residuals of frostbite of the hands and feet were 
met from January 12, 1998 to October 31, 2002.  38 U.S.C.A. 
§§ 1155, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.104, 
Diagnostic Code 7122 (2002).

4.  The criteria for disability ratings of 10 percent for the 
Veteran's residuals of frostbite of the feet were met from 
January 12, 1998 to March 21, 2000; the criteria for 30 
percent ratings were met from March 22, 2000 to October 31, 
2002.  38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 C.F.R. 
§§ 3.1000, 4.104, Diagnostic Code 7122 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court Order

In December 2008, the Court reversed the Board's dismissal of 
the claim of CUE in the December 1951 VA rating decision in 
failing to grant service connection for frozen feet and 
hands.  The Court remanded the case for the Board to assign 
an appropriate date for the award of service connection for 
frostbite of the hands and feet, the appropriate disability 
rating(s) for frostbite of the hands and feet, and effective 
date(s) for those disability rating(s).

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

No VCAA notice is necessary in this case because, as is more 
thoroughly discussed in the law and regulations section 
immediately below, the outcome of this claim as to effective 
dates and disability ratings for accrued benefits purposes 
depends exclusively on documents which are already contained 
in the Veteran's VA claims folder.  Neither the Court of the 
appellant's attorney has suggested that VCAA notice is 
required at this juncture.   

With respect to general due process considerations, the 
appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  
See 38 C.F.R. § 3.103 (2008).  She has retained the services 
of an attorney who has presented argument on her behalf.  She 
has not requested a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to this issue.



Pertinent law and regulations

Accrued benefits

The law and regulation governing claims for accrued benefits 
state that, upon the death of a veteran, his or her lawful 
surviving spouse may be paid periodic monetary benefits to 
which the veteran was entitled at the time of his or her 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when the veteran died. 38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2008); see also Jones 
v. Brown, 8 Vet. App. 558, 560 (1996).

Although the appellant's claim for accrued benefits that is 
at issue in this appeal is separate from the claim of the 
Veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the claim of the Veteran and, by statute, 
the appellant takes the Veteran's claim as it stood on the 
date of his death.  See Zevalkink v. Brown, 
102 F.3d 1236, 1242 (Fed. Cir. 1996).

Entitlement to accrued benefits must be determined based on 
evidence that was physically present or constructively 
present (such as VA treatment records) in the Veteran's 
claims folder when he died.  See 38 U.S.C.A. § 5121(a); 
Ralston v. West, 13 Vet. App. 108, 113 (1999).

Effective dates

The effective date for a claim based on error pursuant to 
38 C.F.R. § 3.105 is the date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.400(k) (2008).

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim shall be 
fixed in accordance with facts found but shall not be earlier 
than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a).  The implementing VA regulation 
provides that the effective date of an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(a) (2008).  

The effective date for an award of service connection for a 
disability shall be the day following separation from active 
service or date entitlement arose if the claim was received 
within one year after separation from service; otherwise, the 
effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Specific rating criteria

In assigning disability ratings and effective dates for the 
residuals of frostbite of the hands and feet, the Board must 
consider the rating criteria from May 1951 to October 2002.  
In that regard, VA issued revised regulations amending the 
portion of the rating schedule dealing with residuals of 
frostbite.  Effective January 12, 1998, VA revised the 
criteria for evaluating residuals of frostbite, Diagnostic 
Code 7122.  See 62 Fed. Reg. 65,207 (1997).

Specific rating criteria will be discussed where appropriate 
below.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, in December 2006, the Board dismissed the 
claim of CUE in the December 1951 VA rating decision in 
failing to grant service connection for frozen feet and 
hands.  In December 2008, the Court reversed the Board's 
dismissal of the claim of CUE in the December 1951 VA rating 
decision in failing to grant service connection for frozen 
feet and hands.  The Court remanded the claim for the Board 
to assign an appropriate date for the award of service 
connection for frostbite of the hands and feet, appropriate 
disability rating(s) for the frostbite of the hands and feet, 
and effective date(s) for those disability rating(s).  The 
Board will proceed to do so.

Effective date for the grant of service connection 

Previously, the RO granted an effective date of November 1, 
2002 for the various residuals of frostbite of the hands and 
feet.  The Board must assign an effective date based on the 
Court's finding that "It is clear from the record that if 
the 1951 RO had not incorrectly applied to the evidence of 
record the law in effect at the time of its decision, it 
would have granted the veteran's claim for service connection 
for frostbite."  See the Court's December 9, 2008 Memorandum 
Decision, pages 5-6.   

On May 17, 1951, the Veteran separated from active service.  
On May 24, 1951, the Veteran filed a claim for service 
connection for residuals of frostbite of the hands and feet, 
an injury from that period of service, which was within a 
year of his date of separation from that period of service.  
Therefore, the date of the grant of service connection for 
residuals of frostbite of the hands and feet is May 18, 1951, 
the day following the Veteran's separation from his second 
period of active service.

Disability ratings and effective dates

After having determined the date of service connection to be 
May 17, 1951, the Board next must assign disability ratings 
from that date to October 31, 2002, the date previously 
assigned for service connection.  

[The disability ratings assigned for frostbite residuals 
starting on November 1, 2002, the previously assigned date of 
service connection, have not been appealed, they were not 
subjects of the Court's decision, and they will not be 
addressed by the Board.]  

As has been discussed above, the schedular criteria were 
amended effective January 12, 1998.



 (i.)  The former schedular criteria

From 1951 to January 11, 1998, residuals of frozen feet 
(immersion foot) with mild symptoms, chilblains, warranted a 
10 percent evaluation, whether the condition was unilateral 
or bilateral.  Unilateral persistent moderate swelling, 
tenderness, redness, etc., warranted a 20 percent evaluation 
while a 30 percent rating was warranted when there was 
persistent moderate swelling, tenderness, redness, etc., 
bilaterally.  Unilateral loss of toes, or parts, and 
persistent severe symptoms warranted a 30 percent rating, 
while bilateral loss of toes, or parts, and persistent severe 
symptoms warranted a 50 percent evaluation.  A note following 
this diagnostic code indicated that there was no requirement 
of loss of toes or parts for an assessment of mild or 
moderate disability.  See 38 C.F.R. § 4.104, Diagnostic Code 
7122 (1997).

38 C.F.R. § 3.158 (1951) provided for the assignment of a 
"no-percent" rating when a "disability under any 
diagnostic classification ... does not meet the minimum Rating 
Schedule standard under that classification."  [The Board 
notes that 38 C.F.R. § 3.158 was later renumbered as 
38 C.F.R. § 4.31].

In order to warrant a compensable rating the Veteran's 
residuals of frostbite of the hands and feet under the former 
schedular criteria, there had to have been at least mild 
severity and chilblains.  These criteria are conjunctive.  
See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met]; 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].

The appellant's counsel in the May 2009 brief concedes that a 
20 percent disability rating under the former schedular 
criteria is not warranted.  Instead, the counsel argues that 
the evidence "most nearly approximated a 10 percent 
evaluation" based on the following: the Veteran's reporting 
of symptomatology at the October 1951 VA examination, the 
October 1951 VA examiner's diagnosis of "mild" residuals of 
frostbite, and the November 1951 private treatment record 
showing "[s]plotches on chest, caused by poor circulation 
due to frost-bite."  See May 2009 brief of the appellant, 
pages 4-5.  

Physical examination in October 1951 revealed that the 
Veteran's hands were entirely normal with good arterial and 
venous circulation, that there was no excessive perspiration, 
and that there were no changes in the skin.  The feet showed 
normal color, moisture, and temperature.  There was no 
excessive blanching on elevation, no cyanosis on dependency, 
no callous formation, and no other trophic changes.  Dorsalis 
pedis and posterior tibial pulsations were normal in the 
feet.  
The examination was otherwise negative.  No chilblains, or 
other imperfections, were noted on physical examination on 
the upper or lower extremities.  
The examiner noted that there were no clinical signs present.

Notwithstanding this assessment, which appeared to indicate 
that no symptomatology attributable to frostbite was present, 
the October 1951examiner described the Veteran's disability 
as "mild".  However, even accepting that "mild" disability 
existed, chilblains were not present on the Veteran's upper 
or lower extremities during that examination. 

Although the November 1951 private treatment record reflects 
that the Veteran had "[s]plotches on chest, caused by poor 
circulation due to frost-bite", the physician did not note 
that the Veteran had splotches or chilblains on any upper or 
lower extremity.  The record shows that the Veteran's 
service-connected residuals of frostbite, then and now, were 
limited the upper and lower extremities.  It is clear from 
the plain language of the 1951 rating criteria that symptoms 
on the extremities were to be considered.  There is no 
indication that chilblains on any non service-connected part 
of the body were to be considered.  Based on the regulation, 
the Board concludes that any manifestations of frostbite on 
other parts of the body may not be considered.  

In any event, as was noted by the appellant's counsel in a 
September 2007 brief to the Court, a chilblain is a recurrent 
localized erythema and doughy subcutaneous swelling caused by 
exposure to cold associated with dampness, and accompanied by 
pruritus and a burning sensation, usually involving the hands 
and fingers in men.  See September 2007 brief of appellant, 
pages 8-9, citing Dorland's Illustrated Medical Dictionary 
347 (30th ed. 2003).  The private physician in November 1951 
did not indicate that the splotches on the Veteran's chest 
were manifested by doughy subcutaneous swelling, pruritus, or 
a burning sensation, nor did he refer to chilblains as such.    

The Board further notes that no residuals of frostbite, such 
as chilblains, were noted on the December 1951 VA 
examination.  There is no evidence of record from 1951 to 
October 2002 showing that the Veteran had chilblains on the 
upper or lower extremities.  Therefore, the objective 
clinical findings show that from May 18, 1951 onward, the 
Veteran's service-connected residuals of frostbite of the 
hands and feet  were not manifested by chilblains on the 
upper or lower extremities.  Indeed, with the one exception 
noted above, which involved the Veteran's chest and not his 
hands and feet, there was no objective medical evidence of 
any frostbite residuals.  

In short, the evidence of record does not show that 
chilblains were present.  In the absence of such, a 
compensable rating cannot be assigned  As the Court noted in 
its memorandum decision, "[e]ven if the [V]eteran's symptoms 
did not warrant a compensable rating based upon the October 
1951 VA examiner's diagnosis of '[r]esiduals, frostbite feet, 
mild,' ... the [V]eteran was entitled, at minimum, to a 
noncompensable rating under the regulation then in effect 
that provided for assignment of a no-percent rating when "a 
disability under any diagnostic classification ... does not 
meet the minimum Rating Schedule standard under that 
classification.'  38 C.F.R. § 3.158 (1949 & Supp. 1950, 
1951)."  See the December 9, 2008 memorandum decision, page 
5.

The appellant's attorney has suggested that the Veteran's 
symptomatology approximated 10 percent.  See 38 C.F.R. § 4.7 
[where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  As has been discussed above, the objective medical 
evidence from 1951 onward is devoid of any suggestion that 
there were frostbite symptoms present.  Indeed, the Veteran 
did not seek medical attention for decades thereafter.  

Accordingly, a compensable evaluation for the Veteran's 
residuals of frostbite of the hands and feet under the old 
rating criteria is not warranted.

(ii.) The current schedular criteria

Under the revised criteria of Diagnostic Code 7122, effective 
January 12, 1998, a 10 percent rating is assigned for 
residuals of cold injury with pain, numbness, cold 
sensitivity or arthralgia.  A 20 percent rating requires 
pain, numbness, cold sensitivity or arthralgia plus tissue 
loss, nail abnormalities, color changes, local impaired 
sensation, hyperhidrosis or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions or 
osteoarthritis).  A 30 percent rating requires pain, 
numbness, cold sensitivity or arthralgia plus two or more of 
the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis).

The current schedular criteria became effective January 12, 
1998.

In order to warrant a 10 percent rating under the current 
schedular criteria, the Veteran's residuals of frostbite of 
the hands and feet had to have been at least manifested by 
pain, numbness, cold sensitivity or arthralgia.  

As noted above, at the October 1951 VA examination, the 
Veteran complained of throbbing pain in the lower extremities 
and intermittent hand pain.  He also complained that his feet 
were always cold.  There is no indication that the Veteran 
did not have this same symptomatology later in his life.  In 
fact, the Veteran had similar complaints at a December 2002 
VA examination.  The objective clinical findings show that 
from January 12, 1998, the date the current schedular 
criteria became effective, to October 31, 2002, the Veteran's 
service-connected residuals of frostbite of the hands and 
feet were manifested by complaints of pain in both hands and 
both feet and cold sensitivity in both feet.  Therefore, at 
least a 10 percent disability rating is warranted in each 
extremity starting with the effective date of the amended 
criteria, January 12, 1998.

In order to warrant a rating in excess of 10 percent for an 
extremity, the question is whether the Veteran had nail and 
X-rays abnormalities or other findings that would warrant a 
20 or 30 percent rating prior to November 1, 2002.  There is 
in fact no objective medical evidence of tissue loss, nail 
abnormalities, color changes, local impaired sensation, 
hyperhidrosis or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis) prior to 
March 22, 2000.  Nail abnormalities of the feet were first 
noted on a March 22, 2000 private treatment record.  Physical 
examination of the feet revealed mild nail thickening and 
possibly some appendicular loss bilaterally.  This treatment 
record shows not only nail abnormalities but also possibly 
tissue loss.  The report of the December 2002 VA examination 
shows skin atrophy in the feet.  The evidence appears to 
indicate that two of the criteria necessary for a 30 percent 
disability rating - tissue loss and nail abnormalities - 
existed as of March 22, 2000.  Therefore, 30 percent 
disability ratings for residuals of frostbite of the feet are 
warranted effective March 22, 2000.

Turning to the residuals of frostbite of the hands, prior to 
October 31, 2002 there is no objective medical evidence of 
tissue loss, nail abnormalities, color changes, local 
impaired sensation, hyperhidrosis or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions or 
osteoarthritis).  The Board notes that private medical 
records from this time period do not reveal any such 
findings; X-ray abnormalities and nail abnormalities 
involving the hands were first noted on the December 2002 VA 
examination, not the March 22, 2000 examination.

In summary, ten percent ratings may be assigned for each 
extremity as of the date of the amended rating criteria, 
January 12, 1998, to March 21, 2000.  As of March 22, 2000, 
30 percent ratings may be assigned for frostbite of the feet.

Extraschedular consideration

The appellant has not raised the matter of extraschedular 
consideration for the Veteran's service-connected residuals 
of frostbite of the hands and feet.  
See 38 C.F.R. § 3.321(b) (2008).  Moreover, the appellant and 
her counsel have not identified any factors which may be 
considered to be exceptional or unusual.  Accordingly, the 
matter of entitlement to an extraschedular rating for the 
residuals of frostbite of the hands and feet will not be 
considered by the Board.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance].

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that an earlier effective date of May 18, 
1951, the date following the Veteran's separation from his 
second period of active service, is assigned for the grant of 
service connection for residuals of frostbite of the hands 
and feet; that a zero percent disability rating for residuals 
of frostbite of the hands and feet is assigned from May 18, 
1951 to January 11, 1998; that 10 percent disability ratings 
are assigned for residuals of frostbite of the hands from 
January 12, 1998 to October 31, 2002; and that 10 percent 
disability ratings for residuals of frostbite of the feet are 
assigned from January 11, 1998 to March 21, 2000; and that 30 
percent ratings are assigned for residuals of frostbite of 
the feet from March 22, 2000 to October 31, 2002, all for the 
purposes of accrued benefits.  The appeal is allowed to that 
extent.


ORDER

An effective date of May 18, 1951 is assigned for the grant 
of service connection for residuals of frostbite of the hands 
and feet, for the purpose of accrued benefits.  

A zero percent disability rating for residuals of frostbite 
of the hands and feet is granted from May 18, 1951 to January 
11, 1998, for the purpose of accrued benefits, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Ten percent disability ratings are assigned for residuals of 
frostbite of the hands from January 12, 1998 to October 31, 
2002, for the purpose of accrued benefits, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Ten percent disability ratings are assigned for residuals of 
frostbite of the feet from January 12, 1998 to March 21, 
2000, and 30 percent disability ratings are assigned from 
March 22, 2000 to October 31, 2002, for the purpose of 
accrued benefits, subject to controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


